DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 27 May 2022 for application number 17/384,363. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 Mar 2022 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-8, 13-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dascola et al. [hereinafter as Dascola] (US 2017/0046024 A1) in view of Walkin et al. [hereinafter as Walkin] (US 2019/0339855 A1).
In reference to claim 1, Dascola teaches an interface display method, applied to a terminal, comprising: 
receiving a first input for triggering display of a target page, wherein the target page comprises at least two functional cards [Figs. 5L6-5L8, paras 0323-0324 disclose transitioning from a home screen with icons, to a screen containing mini application objects, i.e. functional cards, using a swiping gesture]; and 
displaying, in response to the first input, functional cards in the target page according to a display mode corresponding to an operating parameter of the first input [Figs. 5L6-5L8, paras 0323-0324 disclose transitioning from a home screen with icons, to a screen containing mini application objects, i.e. functional cards, using a swiping gesture].
However, while Dascola teaches a display mode corresponding to an operating parameter [Figs. 5L6-5L8, paras 0323-0324 disclose transitioning from a home screen with icons, to a screen containing mini application objects, i.e. functional cards, using a swiping gesture] and the ability to display different pages with cards using different inputs [Figs. 5L6-5L8, paras 0323-0324 disclose transitioning from a home screen with icons, to a screen containing mini application objects, i.e. functional cards, using a swiping gesture; Fig. 5K3-5K4, paras 0307-0308 disclose that a touch input displays various objects, i.e. cards, on the display], Dascola does not explicitly teach wherein different operation parameters correspond to different display modes.
Walkin explicitly teaches wherein different operation parameters correspond to different display modes [para 0199 discloses that a user may use different gestures to elicit various different screens of content, i.e. display modes; the display of “cards” is disclosed].
It would have been obvious to one of ordinary skill in art, having the teachings of Dascola and Walkin before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Dascola to include the functionality as taught by Walkin in order to obtain a functional card interface system in which different inputs may correspond to different display modes. 
One of ordinary skill in the art wanted to be motivated to obtain a functional card interface system in which different inputs may correspond to different display modes to provide a faster, more efficient interface for navigation between interfaces.

In reference to claim 6, Dascola and Walkin teach the invention of claim 1.
Dascola teaches The method according to claim 1, wherein the operating parameter comprises an operating area [Figs. 5L6-5L8, paras 0323-0324 disclose an input at 5266]; and 
the displaying the functional cards in the target page according to the display mode corresponding to the operating parameter of the first input comprises: 
determining a functional card or a functional card group corresponding to the operating area according to the operating area of the first input [Figs. 5L6-5L8, paras 0323-0324 disclose groups of cards 5238, 5268, 5240, 5242 that are displayed based on the input at 5266], and 
preferentially displaying the functional card or the functional card group corresponding to the operating area in the target page [Figs. 5L6-5L8, paras 0323-0324 disclose groups of cards 5238, 5268, 5240, 5242 that are displayed based on the input at 5266; these particular groups are displayed, i.e. preferentially].

In reference to claim 7, Dascola and Walkin teach the invention of claim 1.
Dascola teaches The method according to claim 1, wherein after displaying the functional card in the target page according to the display mode corresponding to the operating parameter of the first input, the method further comprises: 
displaying a corresponding application mark on at least one functional card in the target page [Figs. 5L6-5L8, paras 0323-0324 disclose a “show more” affordance at 5270 and on other cards]; and 
displaying a quick application interface corresponding to a first functional card if detecting a touch operation aiming at the application mark on the first functional card, wherein the quick application interface is an interface for displaying detailed contents corresponding to the functional cards without starting an application program [Figs. 5L6-5L8, paras 0323-0324 disclose a “show more” affordance at 5270 and on other cards, which displays additional information in the mini application object, i.e. quick application card interface], and 
the first functional card is any one of the at least one functional card [Figs. 5L6-5L8, paras 0323-0324 disclose a “show more” affordance at 5270 and on other cards].

In reference to claim 8, claim 8 is rejected for the same reasons as that of claim 1.
In reference to claims 13-14, claims 13-14 are rejected for the same reasons as that of claims 6-7, respectively.
In reference to claim 15, claim 15 is rejected for the same reasons as that of claim 1.
In reference to claims 19-20, claims 19-20 are rejected for the same reasons as that of claims 6-7, respectively.

Claims 2-3, 9-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dascola in view of Walkin further in view of Ma et al. [hereinafter as Ma] (US 2014/0009402 A1).
In reference to claim 2, Dascola and Walkin teach the invention of claim 1.
Dascola further teaches The method according to claim 1, wherein the first input comprises a first sub-input and a second sub-input [paras 0323-0327 disclose various inputs that may be made on the cards, i.e. first sub-input, second-sub input, etc.].
However, while Dascola and Walkin teach inputs of various durations, as well as sliding gestures [Dascola: at least paras 0119-0120 disclose durations of inputs; at least paras 0070, 0117, 0119 disclose swipe, i.e. slide, gestures; Walkin: at least paras 0072-0073 disclose durations of inputs; at least paras 0070-0073, 0143 disclose swipe, i.e. slide, gestures], Dascola and Walkin does not explicitly teach: the displaying the functional cards in the target page according to the display mode corresponding to the operating parameter of the first input comprises: 
displaying a functional card option and/or a functional card group option in the target page in a preset area of a terminal screen, in a case where detecting that an input duration of the first sub-input more than a preset duration, or determining a target functional card or a target functional card group selected by a user according to a sliding end point position of the second sub-input in the preset area, in a case where detecting that the second sub-input is an input sliding towards the preset area, and preferentially displaying the target functional card or the target functional card group in the target page.
Ma teaches the displaying the functional cards in the target page according to the display mode corresponding to the operating parameter of the first input comprises: 
displaying a functional card option and/or a functional card group option in the target page in a preset area of a terminal screen, in a case where detecting that an input duration of the first sub-input more than a preset duration [para 0055 discloses a touch operation on an object for duration in order to move that object to a top position], or determining a target functional card or a target functional card group selected by a user according to a sliding end point position of the second sub-input in the preset area, in a case where detecting that the second sub-input is an input sliding towards the preset area, and preferentially displaying the target functional card or the target functional card group in the target page [para 0055 discloses a touch operation on an object for duration in order to move that object to a top position].
It would have been obvious to one of ordinary skill in art, having the teachings of Dascola, Walkin, and Ma before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Dascola and Walkin to include the functionality as taught by Ma in order to obtain a display interface in which a card may be preferentially displayed based on a particular input. 
One of ordinary skill in the art wanted to be motivated to obtain a display interface in which a card may be preferentially displayed based on a particular input to reduce user frustration [Ma, para 0002].

In reference to claim 3, Dascola, Walkin, and Ma teach the invention of claim 2 above.
Ma further teaches The method according to claim 2, wherein the preferentially displaying the target functional card or the target functional card group in the target page comprises: 
displaying the target functional card or the target functional card group at the top of the target page; or skipping to a position where the target functional card or the target functional card group is located in the target page to display [para 0055 discloses a touch operation on an object for duration in order to move that object to a top position]. 

In reference to claims 9-10, claims 9-10 are rejected for the same reasons as that of claims 2-3, respectively.
In reference to claim 16, claim 16 is rejected for the same reasons as that of claim 2.

Claim 4-5, 11-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dascola in view of Walkin further in view of Shim et al. [hereinafter as Shim] (US 2018/0181733 A1).
In reference to claim 4, Dascola and Walkin teach the invention of claim 1 above.
Dascola further teaches the displaying the functional cards in the target page according to the display mode corresponding to the operating parameter of the first input [Figs. 5L6-5L8, paras 0323-0324 disclose transitioning from a home screen with icons, to a screen containing mini application objects, i.e. functional cards, using a swiping gesture].
However, Dascola and Walkin do not explicitly teach: The method according to claim 1, wherein the operating parameter comprises fingerprint information; and 
the displaying the functional cards in the target page according to the display mode corresponding to the operating parameter of the first input comprises: 
collecting the fingerprint information when a user performs the first input, 
determining at least one functional card corresponding to preset fingerprint information in a case where the fingerprint information is matched with the preset fingerprint information, and unfoldably displaying the at least one functional card in the target page.
Shim teaches The method according to claim 1, wherein the operating parameter comprises fingerprint information [para 0150 discloses fingerprint information]; and 
the displaying the functional cards in the target page according to the display mode corresponding to the operating parameter of the first input comprises: 
collecting the fingerprint information when a user performs the first input [para 0150 discloses fingerprint information], 
determining at least one functional card corresponding to preset fingerprint information in a case where the fingerprint information is matched with the preset fingerprint information, and unfoldably displaying the at least one functional card in the target page [Fig. 30(b), para 0150 discloses that part of a message is displayed, i.e. displayed unfoldably, after fingerprint authentication]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Dascola, Walkin, and Shim before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Dascola and Walkin to include the functionality as taught by Shim in order to obtain a display interface in which a card may be displayed unfoldably upon fingerprint authentication. 
One of ordinary skill in the art wanted to be motivated to obtain a display interface in which a card may be displayed unfoldably upon fingerprint authentication to protect personal information [Shim, para 0005].

In reference to claim 5, Dascola, Walkin, and Shim teach the invention of claim 4 above.
Shim further teaches The method according to claim 4, wherein after collecting the fingerprint information when the user performs the first input, the method further comprises: 
foldably displaying the at least one functional card in the target page in a case where the fingerprint information is not matched with the preset fingerprint information [para 0149 discloses hiding information, i.e. displaying foldably, for instance, not showing a message, without fingerprint authentication]. 

In reference to claims 11-12, claims 11-12 are rejected for the same reasons as that of claims 4-5, respectively.
In reference to claims 17-18, claims 17-18 are rejected for the same reasons as that of claims 4-5, respectively.

Response to Arguments
The objection to the title has been removed in light of amendments.
The objection to claim 14 has been removed in light of amendments.
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.
Regarding arguments of claim 1, Examiner notes that Applicant’s contention that Dascola and Ma, “fails to disclose that an input parameter of the swipe input is associated with a triggered operation” and “fails to disclose that an gesture parameter of the specific gesture is associate with a triggered operation” seems arguable, as Dascola and Ma both are able to allow the use of gestures to display content [Dascola: Figs. 5L6-5L8, paras 0323-0324 disclose transitioning from a home screen with icons, to a screen containing mini application objects, i.e. functional cards, using a swiping gesture; Ma: para 0055 discloses a touch operation on an object for duration in order to move that object to a top position]; the gestures are clearly used to trigger an operation. 
Regarding arguments of claims 2, 9, and 16, Examiner respectfully disagrees. Examiner notes that Dascola discloses the ability to display particular objects, i.e. cards, based on touch inputs [for example, Fig. 5K3-5K4, paras 0307-0308 disclose that a touch input displays various objects, i.e. cards, on the display]. Walking teaches the ability to display cards in different ways based on using different gesture [para 0199 discloses that a user may use different gestures to elicit various different screens of content, i.e. display modes; the display of “cards” is disclosed]. Dascola and Walkin further teach inputs of various durations, as well as sliding gestures [Dascola: at least paras 0119-0120 disclose durations of inputs; at least paras 0070, 0117, 0119 disclose swipe, i.e. slide, gestures; Walkin: at least paras 0072-0073 disclose durations of inputs; at least paras 0070-0073, 0143 disclose swipe, i.e. slide, gestures]. Ma teaches the displaying the functional cards in the target page according to the display mode corresponding to the operating parameter of the first input comprises: displaying a functional card option and/or a functional card group option in the target page in a preset area of a terminal screen, in a case where detecting that an input duration of the first sub-input more than a preset duration [para 0055 discloses a touch operation on an object for duration in order to move that object to a top position], or determining a target functional card or a target functional card group selected by a user according to a sliding end point position of the second sub-input in the preset area, in a case where detecting that the second sub-input is an input sliding towards the preset area, and preferentially displaying the target functional card or the target functional card group in the target page [para 0055 discloses a touch operation on an object for duration in order to move that object to a top position]. Applicants arguments towards Dascola and Ma are improper, as Ma is relied upon to teach the claim limitations of claim 2, and as the claim language merely dictates that an input of a certain duration is used to preferentially display a card. The claim does not dictate or indicate a particular location of the input or restrict how the selection is made beyond what is currently expressed in the claim. As such, the prior art reasonably teach claims 2, 9, and 16.
Regarding arguments of claims 3 and 10, Examiner respectfully disagrees. Arguments toward Dascola are moot for the same reasons as discussed in the discussion of claims 2, 9, and 16. Ma teaches The method according to claim 2, wherein the preferentially displaying the target functional card or the target functional card group in the target page comprises: displaying the target functional card or the target functional card group at the top of the target page; or skipping to a position where the target functional card or the target functional card group is located in the target page to display [para 0055 discloses a touch operation on an object for duration in order to move that object to a top position]. Ma clearly is able to allow user to use an input for a particular duration to move an object to a top position on the display, which is all the current claim language dictates. Applicant mentions that language such as, “no matter where the target functional card…is displayed”; however, this language is not included in the claim. Regardless, Ma would arguable teach this feature, as Ma discloses in paragraph 0055, that the object that is moved is positioned substantially behind the top object; seemingly, the object may be anywhere on the display, and allowed to be moved to the top position using the particular input.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	KWON et al. (US-20160077718-A1) discloses switching output modes based on different inputs [para 0256].
CHEN et al. (US-20130232451-A1) discloses changing display modes based on using different gestures [para 0022].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173